Citation Nr: 1403368	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 30 percent for multiple sclerosis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to November 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2006 rating decision in which the RO denied a rating in excess of 30 percent for multiple sclerosis.  The Veteran timely perfected an appeal as to the assigned disability rating.

In July 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

This claim was last before the Board in November 2010, at which time the Board remanded the claim of entitlement to a rating in excess of 30 for multiple sclerosis for additional development.  At that time, the Board noted the Veteran's withdrawal of his request for a hearing before a Veterans Law Judge in Washington, DC.  In June 2011, the Appeals Management Center (AMC) issued a supplemental statement of the case reflecting continued denial of the claim, and subsequently returned the matter on appeal to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Since the June 2006 claim for increase, the Veteran's multiple sclerosis has been manifested by minimal symptoms. 

3.  The applicable criteria have been adequate to rate the disability under consideration at all points pertinent to this appeal.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for multiple sclerosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.120, 4.124a, Diagnostic Code 8018 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).
	
The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b) (1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for increased rating for multiple sclerosis, including what information and evidence must be submitted by him and what information and evidence would be obtained by VA.  The letter also provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The November 2006 rating decision reflects the initial adjudication of the claim after issuance of the July 2006 letter. 

Post rating, July 2008 and November 2010 letters provided additional information as to the assignment of disability ratings, to include the July 2008 letter providing specific criteria regarding rating multiple sclerosis.  The Veteran's claim was readjudicated in a June 2011 Supplemental Statement of the Case (SSOC) after issuance of the most-recent VCAA letter, November 2010, and opportunity for the Veteran to respond.  Hence, there is no prejudice based on the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service records, private medical records, VA treatment records, and the report of August 2006 and December 2011 VA examinations.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Veteran's appeal.  The Board has reviewed the November 2013 Hearing Brief Presentation contained in Virtual VA.  Review of the paperless claims processing system did not reveal any other additional evidence pertinent to the appeal that was not already associated with the Veteran's paper file.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, persons who know the Veteran and his parents.

In regards to compliance with the prior November 2010 remand, the Board notes that this claim was remanded to assist the Veteran with evidentiary development.  Specifically, the RO was directed to obtain additional records, provide a VCAA letter that provided another opportunity to submit information to allow VA to assist in obtaining additional evidence, and to provide another VA examination that evaluated the severity of the service-connected multiple sclerosis.  As the record reflects that all information requests and examination notices issued after the November 2010 remand were mailed to the address specified by the Veteran, the requested development was accomplished on remand to the extent possible, so there was compliance with these remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no violation under Stegall v. West, 11 Vet. App. 268, 271 (1998) when the examiner made the ultimate determination required by the Board's remand).  In this regard, as directed by the Board remand, additional VA treatment records were associated with the claims file prior to December 2011 examination and the examination was completed by a physician.  Although the AMC subsequently again associated additional treatment records after the December 2011 examination, review of these records reveals evidence regarding multiple sclerosis that is duplicative of that previously of file, and therefore, the Board finds no basis for finding that the examiner did not have a full and accurate picture on which to produce his report regarding the severity of this disability, in addition to the physical examination.  Further in this regard, the Board notes that examiner reviewed the claims file after the physical examination, but thereafter, he provided an addendum that in essence noted that there were no changes to his previous report.

The Board is aware that the VA treatment records of file indicate that the Veteran has begun taking Divalproex for his multiple sclerosis.  In the original December 2010 examination report, the examiner wrote that the Veteran was on no specific treatment and was not taking medication for this disability, and thus, did not indicate awareness that the Veteran was taking a medication for the service-connected disability.  In the addendum completed after review of the claims file, which contained evidence that the Veteran was taking Divalproex, the examiner did not specifically note the evidence that the Veteran was on medication for the service-connected disability.  However, the Board finds, to the extent that this represents error on the examiner's part, that such is harmless.  Higher ratings, as discussed, are not provided for this disability on the basis on the taking of medication, and, overall, the examination report with addendum reflects that the examiner was aware of the medical evidence of file in addition to the evidence obtained through the physical examination and addressed the questions directed by the Board.  Thus, the Board finds the December 2011 examination report with addendum, when considered with all the other evidence of record to include the prior August 2006 examination report, adequate to decide the issue as it was predicated on interview with the Veteran and current physical examination.  

Moreover, the record does not suggest, and neither the Veteran nor his representative has contended, that the multiple sclerosis disability has worsened since the December 2011 examination such that new examination is warranted.  As such, the Board finds the cumulative evidence from the examination, review opinion, and treatment records adequate to adjudicate the Veteran's claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO and AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The disability is currently rated under Diagnostic Code 8018, located in 38 C.F.R. § 4.124a (2013).  The Diagnostic Code provides that a 30 percent rating will be the minimum rating for this disability.  Under 38 C.F.R. § 4.120, neurological conditions are to ordinary rated in proportion to the impairment of motor, sensory or mental function.  The Rating Schedule further provides under 38 C.F.R. § 4.124a, that this disability may be rated up to 100 percent disabling in proportion to the impairment of motor, sensory, or mental function.   This provision further directs to consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system on the schedule.  With partial loss of use of one or more extremities from neurological lesions, 38 C.F.R. § 4.124a provides to rate by comparison with mild, moderate, severe, or complete paralysis of peripheral nerves.  A Note to 38 C.F.R. § 4.124a provides that determinations as to the presence of residuals not capable of objective verification must be approached on the basis of the diagnosis recorded and that subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.

The Veteran has asserted that his disability should be rated as 100 percent disabling.  At the July 2008 DRO hearing, the Veteran reported his symptoms included problems with coordination, bowel movements, memory problems and mood swings.  Review of the evidence of record indicates that the Veteran used to drive a bus, but currently works as a custodian at the same place of business following an incident in which the Veteran lost consciousness and was involved in a motor vehicle accident (MVA).

The claims file contains statements from people with personal knowledge of the Veteran.  In an August 2006 statement from the Veteran's parents, they note that his balance is unstable, stumbling on level surfaces, and also noting that his hands are often numb and tingly.  In addition, they note other complaints of pain in the legs, back, arms and head.  In another August 2006 statement, a person noting lifetime knowledge of the Veteran reported recent notice that the Veteran was walking with a limp.  In a November 2006 statement, another individual wrote that he had known the Veteran since 1996 and reported the Veteran being clumsy and forgetful.  He also noted the Veteran falling, repeatedly dropping items, vision problems and also noticing changes in speech, to include slurred speech.

The Veteran underwent an examination in August 2006.  The examiner noted that the Veteran was not presently on any anti-multiple sclerosis medication, due to concern over combing with medication he was on for human immunodeficiency virus (HIV).  Upon physical examination, the examiner reviewed the body systems, but did not indicate any abnormalities, although he noted that tendon reflexes were 1+.  The examiner did note that the gait was normal and that there were no cerebellar signs.  There was no diagnosis associated with the 1+ reflexes, to include comment regarding the cause of the diminished reflexes.

Review of the VA treatment records document, as indicated above, that the Veteran is HIV-positive, and that he is on medication for this nonservice-connected disability.  In an October 2006 VA treatment record, the physician documented the history of the MVA at work, and indicated that the Veteran, however, did not have a seizure disorder.  Other records indicate that the Veteran also tested positive for marijuana use at this time.  The physician wrote, however, that fatigue was a common component of multiple sclerosis and could contribute to pooper function.  This neurophysiology report, however, indicates that this was a normal study.  In a June 2007 VA treatment record, the Veteran's clumsiness was his chief complaint.  A March 2008 VA treatment record documents normal finding regarding strength and sensation, except for decreased sensation in the left lower extremity.

In a May 2009 VA neurology outpatient note, the Veteran noted two episodes of stool incontinence in the past six months, that his balance was off, and that he had "mood swings" with irritability.  The nurse practitioner assessed that the exam was significant, in regard to the multiple sclerosis, in that there was mild ataxia, mild spasticity and mild vibratory deficit.  The nurse practitioner noted that the neurogenic bowel and bladder were managed to the Veteran's satisfaction.  In a September 2010 VA treatment record, the Veteran is recorded as stating that "[p]hysically I am perfect.  Mentally, I am a mess."  The Veteran was noted to being doing well at work.  The nurse practitioner assessed that there as hyperreflexia and worsening coordination and vibratory loss, with emotional lability and "MS Startle."  In an April 2011 Mental Health Psychosocial Assessment, the only DSM IV Axis I diagnosis was cannabis abuse.  The Veteran reported that he worked excessively, with work six days a week, and that he used the marijuana as coping mechanism for daily stress and medical issues.  A May 2011 VA treatment record reflects that a posttraumatic stress disorder (PTSD) test was positive.

In December 2011, as directed by the Board remand, the Veteran underwent another VA examination.  The examiner noted that the Veteran's condition had been stable, finding that the disability was asymptomatic except for mild weakness in the right hand and mood swings.  The examiner indicated he was able to complete his job as a custodian.  Physical examination was normal, except to the Veteran's claim of mild decrease in pin sensation of the right upper extremity and right lower extremity.  The examiner diagnosed multiple sclerosis, noting that it was of a mild degree.  The examiner found that the current neurologic examination was essentially normal, with no weakness or paralysis.  Further, there was no visual or gait deficiencies.  The examiner indicated that there were no other areas of deficiency or abnormalities, such as finding that the Veteran was not unsteady.  The examiner found that the Veteran was able to perform activities of daily living and his usual job as a custodian, and that there had been no incapacitating episodes within the past 12-months.  The examiner reiterated that the Veteran was essentially asymptomatic without current neurological deficits.  After review of the claims file a few days after the examination, the examiner wrote that there was no change to be made to his original report.

After review of all the evidence of record, to include consideration of the specifics of this disability that are outlined above, the Board finds that a rating in excess of 30 percent is not warranted.  The disease is currently rated under Diagnostic Code 8018, and this Diagnostic Code provides that the minimum rating is 30 percent.  Review of the Rating Schedule indicates that it was designed to contemplate that this disability can have far ranging effects on various body systems.  In this regard, as noted above, if the disability manifests as different impairment, such as psychological or orthopedic, the Rating Schedule provides that such disability be rated under the appropriate body system under the Rating Schedule.  See 38 C.F.R. §§ 4.120, 4.124a.  Here, review of the evidence indicates that the Veteran reports loss of sensation, mood swings, and has previously reported bowel incontinence.  After careful review, the Board does not find that any reported symptom would be rated at higher than 30 percent individually or as combined.  That is, the 30 percent rating adequately contemplates this disability, which according to the medical evidence is essentially asymptomatic.  In further support of this determination, for some symptoms, when reported, it is unclear whether they are due to the service-connected multiple sclerosis, or instead, due to the nonservice-connected HIV and the related medications.  

Next, many such symptoms are not consistently reported.  That is, the individual symptoms are momentary, and in the Board's judgment, should not be provided separate ratings, but rather are more accurately compensated by the general 30 percent minimum rating provided under Diagnostic Code 8018.  In this regard, the Veteran's bowel incontinence, according to the record, has not been a consistent symptom, with many records indicating adequate control.  Further, other the Veteran has noted loss of sensation in the extremities and various pains, these symptoms are reported in some records and absent in others, with the location of the loss of sensation changing locations.  The medical records, moreover, indicate the Veteran has full muscle strength and normal gait, countering the lay statements regarding unsteadiness and limping.  As there is no consistent report or diagnosis of a disability related to this loss of sensation or loss of function, the Board finds that it is not warranted to rate the disability under a diagnostic code providing compensation for nerve disabilities.  See generally 38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8520 (2013).  Regarding psychological symptoms, these have also been inconsistently reported and the medical records are inconsistent regarding diagnosis.  Further, in the most recent psychological record, the VA clinician in April 2011, under Axis I, only diagnosed cannabis abuse.

As indicated, lastly and most importantly due to the questions raised by the record regarding the cause of the symptoms and due to the inconsistent presentation of the symptoms, the Board finds that a rating in excess of 30 percent is not warranted based on the highly probative evidence provided by the VA examinations of record.  In the August 2006 VA examination, the examiner did not provide evidence of any abnormalities, except for noting that deep tendon reflexes were 1+.  Even in this, the examiner did not note indicate functional impairment or provides a diagnosis, and the Board finds that in and of itself this does not provide the basis for a higher rating,  In the December 2011 VA examination, the examiner indicated that the disability was essentially asymptomatic.  This finding did not change after review of the claims file.  The Board finds that this evidence is the most probative evidence of record as the examiner interviewed and examined the Veteran and continued with this opinion after review of the prior evidence of record contained in the claims file.  Reviewing the various body systems, the examiner found that the disability was mild and the Board finds that the examiner did not provide evidence that any body system had related systems that would even be compensable if separately rated.  See 38 C.F.R. § 4.31.

Regarding lay statements, the Board has carefully considered the Veteran's statements and the letters submitted by his parents and others that know the Veteran.  The Veteran and these other individuals are certainly competent to detail what they have seen.  Here, as outlined above, however, there are questions as to the cause of these symptoms and also to whether they are consistent or momentary symptoms associated with the service-connected multiple sclerosis.  Due to these factors, to include other non-service connected present disabilities, the Board finds that lay statements are inadequate to show that symptoms are attributable to the multiple sclerosis.  The Veteran and the others who submitted statements on his behalf simply do not have the appropriate training or expertise to render diagnoses of internal processes such as opining that a symptom is due to multiple sclerosis.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, although these lay statements were considered, these individuals are not competent to diagnosis or provide the severity of symptoms/disabilities associated with the service-connected multiple sclerosis.   For these reasons, a schedular rating in excess of 30 percent for multiple sclerosis is denied.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to this appeal has the disability been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1) (cited in the June 2011 SSOC). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b) (1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B (5) (c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned ratings are therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b) (1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular rating criteria are adequate to rate the disability under consideration at all pertinent points.  A comparison between the symptomatology of the claimant's disability with the established criteria provided in the rating schedule reveals that his disability picture is adequately addressed by the rating schedule.  Specifically, the minimum rating provided in Diagnostic Code 8018 and the text located in 38 C.F.R. §§ 4.120, 4.124a accounts for the temporary symptoms in various body systems, to include loss of sensation, mood swings and other neurological complaints.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b) (1) is not met, referral for consideration of an extra-schedular rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board further notes that, in certain circumstances, a claim for total disability rating based on individual unemployability due to service-connected disability (TDIU) may be considered a component of a claim for higher rating when the inability to work due to the disability under consideration is raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, such is not the case here.  Although the evidence of record indicates that the Veteran had to switch jobs due to a MVA, the evidence indicates that he is employed, working six days a week and the medical evidence, to include the December 2011 VA examination report, provides that it is able to fully complete this job.  As such, consideration of the Veteran's entitlement to a TDIU due to his multiple sclerosis disability in the context of the current claim for increase is not required.

For all the foregoing reasons, the Board concludes that there is no basis for staged rating of the multiple sclerosis disability, pursuant to Hart, and that the claim for a rating in excess of 30 percent must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a rating in excess of 30 percent, on any basis, at any point pertinent to this appeal, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 30 percent for multiple sclerosis is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


